Citation Nr: 1433882	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-10 308	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Education Center in St. Louis, Missouri

THE ISSUE

Eligibility for Dependent Education Assistance (DEA) benefits under 38 U.S.C.A. Chapter 35.

WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.  The Appellant is his daughter who seeks DEA benefits under 38 U.S.C.A. Chapter 35.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision in June 2008 of the Department of Veterans Affairs (VA) Education Center in St. Louis, Missouri.

In June 2014, the Appellant appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDING OF FACT

The Appellant turned 26 in November 2002, prior to the effective date for entitlement to DEA benefits under Chapter 35, July 2005.


CONCLUSION OF LAW

The criteria for eligibility to DEA benefits are not met as a matter of law.  38 U.S.C.A. §§ 3501, 3511, 3512 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041, 21.3043 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

However, because the claim at issue is limited to a legal question and the facts of this appeal are not in dispute, VCAA does not apply to the current appeal.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Accordingly, the Board finds that no further discussion of the VCAA is required before proceeding to the merits of the claim.

A child of a Veteran who has a service-connected disability which is permanent and total is eligible for educational assistance, known as DEA benefits, within certain limits.  38 U.S.C.A. §§ 3501(a)(1), 3510, 3512; 38 C.F.R. § 21.3021.  The period of eligibility for a child to receive such benefits begins on his or her 18th birthday and ends on his or her 26th birthday; a child who reached his or her 26th birthday on or before the effective date of the finding of permanent total service-connected disability is not eligible for DEA benefits.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3040(c).

The Veteran was granted permanent and total disability status effective July 2005.  The Appellant was born in November 1976 and turned 26 in November 2002.  The Board acknowledges the Appellant's contentions that her father was severely disabled for much of her life and was unable to help her with her educational goals.  However, the language of the regulation and the government intent to establish an age limit for eligibility is clear.  None of the exceptions under the law with respect to DEA benefits affect the requirement that a child be younger than 26 as of the effective date of permanent and total disability.  Therefore, the Board must find that the Appellant is not eligible for DEA benefits.  

In a case such as this, where the law and not the evidence is dispositive, the claim must be denied because of the lack of legal entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to eligibility to DEA benefits under Chapter 35 is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


